Opinion issued February 8, 2007.







 





In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00002-CV



IN RE KENNETH P. BEYERS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relator, Kenneth P. Beyers, complains of the
trial court's (1) January 4, 2007 order denying his motion for mental health examination.
	We deny the petition for writ of mandamus.

PER CURIAM


Panel consists of Chief Justice Radack, Justice Jennings, and Justice Bland
1.              -